Suit for damages to crops caused by improper construction and maintenance of railroad track, which resulted in impounding water on lands cultivated by plaintiffs. Judgment for plaintiffs, and defendants have appealed.
If it was error to admit proof that culverts and trestles had been put in the roadbed since the injuries complained of, such error is harmless, because the proof is clear, ample, and uncontroverted that the failure to have such openings at the time in question resulted in impounding a large body of water and causing it to stand for a long time on the plaintiffs' crops. In fact, it is admitted in the brief for plaintiffs in error that the undisputed evidence shows that the road embankment held the water on the lands of defendants in error and destroyed their crops during the overflow of April, 1908. The defense was and is that a greater flood occurred in May, 1908, and that, if the railroad had not been there, and there had been no flood and injury in April, the entire crop would have been destroyed by the May flood. On that issue the testimony was conflicting, and we cannot say that the court decided it wrong.
All other questions have been considered, and the judgment is affirmed.
Affirmed.